Citation Nr: 0104254	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  98-19 485A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

1.  Entitlement to an increased evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD) for the 
period from October 29, 1997, to November 30, 1997.

2.  Entitlement to an increased evaluation in excess of 30 
percent PTSD for the period from January 1, 1998, to February 
24, 1998.

3.  Entitlement to an increased evaluation in excess of 30 
percent PTSD for the period from April 1, 1998, to October 8, 
1998.

4.  Entitlement to an increased evaluation in excess of 30 
percent PTSD for the period commencing on January 1, 1999.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his girlfriend


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a August 1998 rating decision by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted the veteran service connection 
and a 30 percent rating for PTSD, effective from October 29, 
1997 (the date on which he successfully reopened his 
compensation claim for this disability).  In the course of 
the current appeal, he has been assigned temporary total 
ratings for periods of psychiatric hospitalization for 
treatment of PTSD, pursuant to 38 C.F.R. § 4.29.  The 
temporary total ratings were assigned for the period from 
December 1, 1997, to December 31, 1997; from February 25, 
1998, to March 31, 1998; and from October 9, 1998, to 
December 31, 1998.  For all periods before, between and after 
these temporary total rating effective dates, his psychiatric 
disability was rated as 30 percent disabling.  





FINDINGS OF FACT

1.  For the period from October 29, 1997, to November 30, 
1997 PTSD was manifested by occupational and social 
impairment with reduced reliability and productivity due to 
symptoms as to include flashbacks, depression, sleep 
difficulty social withdrawal and occasional suicidal and 
homicidal ideation.  The veteran had a flat affect and 
problems with long term and short-term memory.  

2.  During the period from January 1, 1998 to February 24, 
1998, the veteran had symptoms noted to be mild to moderate 
with occasional nightmares, disturbed sleep, impulse control 
problems and a quick temper.     

3.  For the periods from April 1998 to October 1998, and from 
the period commencing on January 1, 1999, the veteran's PTSD 
was manifested by a poor recent memory, auditory 
hallucinations, suicidal ideation, and GAF scores of 40, 45, 
50 and 55.  His symptoms result in problems that preclude him 
from securing or following substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a 50 percent evaluation for PTSD for the 
period from October 29, 1997, to November 30, 1997, have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000).

2.  The criteria for a 50 percent evaluation for PTSD for the 
period from January 1, 1998, to February 24, 1998, have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2000).

3.  The criteria for a 100 percent evaluation for PTSD for 
the period from April 1, 1998, to October 8, 1998, have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 
4.7, 4.130, Diagnostic Code 9411 (2000).

4.  The criteria for a 100 percent evaluation for PTSD for 
the period commencing on January 1, 1999, have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's DD 214 Form shows that he served in combat with 
the United States Army during the Vietnam War and that he was 
awarded the Combat Infantryman Badge.  His VA medical records 
show treatment for a diagnosis of PTSD on October 29, 1997.   
Thereafter, he successfully reopened his claim of entitlement 
to VA compensation for this disability.  In an August 1998 RO 
decision, he was granted service connection and a 30 percent 
rating for PTSD, effective from October 19, 1997.  He 
subsequently filed and perfected a timely appeal of the 
rating assigned.

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the claims folder was forwarded to 
the Board, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The Board notes that all records pertinent to the veteran's 
appeal have been obtained, including medical and 
administrative records pertaining to his separate claim for 
Social Security Administration (SSA) benefits, his records of 
VA psychiatric hospitalization during the appellate period, 
his RO hearing transcript, and current VA outpatient 
treatment records dated in 1999.  Additionally, the veteran 
has been provided a current VA examination in June 1998.  The 
veteran and his representative have been informed of the 
evidence necessary to substantiate his claim and of the 
evidence that he should submit to substantiate his claim.  In 
November 2000, his case was transferred to the custody of the 
Board.  The veteran and his representative have not indicated 
in subsequent correspondence that there is any outstanding 
evidence which should be obtained.  Consequently, there is no 
further action to be undertaken to comply with the provisions 
of the VCAA, and the veteran will not be prejudiced as a 
result of the Board deciding this appeal without first 
affording the RO an opportunity to consider his claim in 
light of the VCAA.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (2000).  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2000).  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon lack of usefulness of the part or system 
affected, especially in self-support.  38 C.F.R. § 4.10 
(2000).

The schedule criteria for rating PTSD provides the following:

A 30 percent evaluation is warranted 
where there is evidence of occupational 
and social impairment with occasional 
decrease in work efficiency and 
intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).

A 50 percent evaluation is warranted 
where there is evidence of occupational 
and social impairment with reduced 
reliability and productivity due to such 
symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted 
where there is objective evidence 
demonstrating occupational and social 
impairment with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities, speech 
intermittently illogical, obscure, or 
irrelevant; near continuous panic or 
depression affecting the ability to 
function independently, appropriately, or 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation, neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships. 

A 100 percent rating is warranted where 
there is total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
and place, memory loss for names of close 
relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).

The Board notes that this issue is based on an appeal of an 
August 1998 RO decision, which had granted the veteran 
service connection for PTSD effective from October 29, 1997, 
the date on which he reopened his claim for service 
connection for this specific disability.  Consideration must 
therefore be given regarding whether the case warrants the 
assignment of separate ratings for his service-connected 
psychiatric disability for separate periods of time, from 
October 29, 1997, to the present, based on the facts found, a 
practice known as "staged" ratings.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  In this regard, as the veteran has 
been awarded the maximum compensation benefit for his periods 
of psychiatric hospitalization, pursuant to 38 C.F.R. § 4.29, 
the Board will only address the issue of entitlement to a 
rating in excess of 30 percent for the specific time periods 
before, between and after each hospitalization period.

Entitlement to an increased evaluation in excess of 30 
percent for PTSD for the period from October 29, 1997, to 
November 30, 1997.

The evidence for this period of time shows the following: 

VA treatment reports for October 29, 1997, show that the 
veteran reported having memory flashbacks, depression, mood 
swings and problems sleeping, with associated vocational 
impairment.  He also reported having poor impulse control, 
social withdrawal and occasional suicidal and homicidal 
ideation.  The reports show that he had a history of alcohol 
abuse which was in remission and that he was being treated 
for chronic seizures.  He was unemployed.  On mental status 
examination, he was dressed appropriately and was clean and 
well groomed.  His mood was depressed and he displayed a flat 
affect.  No suicidal and homicidal ideation was reported at 
that time and he denied having a history of suicide attempts.  
Although he expressed some feelings of paranoia, he did not 
have any delusional thinking.  His flashbacks were described 
as being his "usual hallucinations."  He experienced 
problems with both long and short-term memory.  His judgment, 
insight and immediate memory recall were characterized as 
fair.  The assessment was PTSD and marked depression.  A 
November 6, 1997 treatment report shows that he reported an 
improvement in his psychiatric condition with Paxil (a 
psychotropic medication).  He described himself as being less 
depressed and irritable. 

Based on the above evidence, the Board finds that an 
increased evaluation to 50 percent for PTSD for the period 
from October 29, 1997, to November 30, 1997, is warranted.  
The record shows evidence of social and occupational 
impairment due to PTSD, with depression and chronic sleep 
impairment.  The veteran had a flat affect and problems with 
long and short-term memory.  However, he was able to converse 
normally with the examiner and displayed evidence of good 
personal hygiene.  The evidence reasonably shows that the 
veteran had symptoms which more nearly approximate the 
criteria for a 50 percent rating during this time period, but 
no more.  This is so because there is no showing of objective 
evidence demonstrating occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities, speech intermittently illogical, 
obscure, or irrelevant; near continuous panic or depression 
affecting the ability to function independently, 
appropriately, or effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation, neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  


Entitlement to an increased evaluation in excess of 30 
percent PTSD for the period from January 1, 1998, to February 
24, 1998.

The evidence for this period of time shows the following:

The veteran was provided with a temporary total rating for 
psychiatric hospitalization, effective from December 1, 1997, 
to December 31, 1997.  His mental status examination on 
discharge on December 23, 1997 shows that he displayed poor 
eye contact and was somewhat evasive on interview.  His 
speech was coherent but displayed some poverty of thought.  
He was casually dressed for the interview.  His recent memory 
was poor, though his long-term memory was intact.  He 
reported that he experienced auditory hallucinations of 15 
years' duration and also occasional paranoid ideation.  
However, the examiner found no evidence of a psychosis.  The 
veteran denied having any homicidal ideation but he did have 
suicidal ideation but without a plan.  The examiner felt that 
the veteran did not present a danger to himself or to others.  
His Global Assessment of Functioning (GAF) score on discharge 
was 45.

A January 20, 1998, VA counseling report shows, essentially, 
that the veteran exhibited no change, either positively or 
negatively, with regard to his psychiatric symptoms or 
behavior as compared to when he was discharged from 
hospitalization.  His PTSD symptoms were characterized as 
mild to moderate in severity and manifested by occasional 
nightmares and intrusive thoughts, with disturbed sleep, 
impulse control problems and a quick temper.  No suicidal or 
homicidal ideation was reported.

A February 24, 1998, VA hospital report shows that the 
veteran was temporarily lodged in preparation for admission 
for inpatient psychiatric treatment the following day.  At 
the time, he was in no acute distress and was alert and 
oriented on three spheres.  His speech was clear and he 
displayed a slightly depressed mood and affect, but no 
suicidal or homicidal ideation.  

The Board finds that the above evidence does not warrant the 
assignment of a rating higher than 30 percent for the period 
from January 1, 1998, to February 24, 1998.  Though a GAF 
score of 45 is shown, this was during the time that the 
veteran had been assigned a temporary total rating (December 
1997).  From January 1998, he was able to converse normally 
and his symptoms at this time were only mildly to moderately 
disabling, manifested primarily by intrusive thoughts, a 
depressed mood and chronic sleep impairment with nightmares.  
A 50 percent rating is not warranted for this period as the 
concurrent record fails to show PTSD manifested by evidence 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; and disturbances of 
motivation and mood.

Entitlement to an increased evaluation in excess of 30 
percent PTSD for the period from April 1, 1998, to October 8, 
1998.

The evidence for this period of time shows the following:

The veteran was provided with a temporary total rating for 
psychiatric hospitalization, effective from February 25, 
1998, to March 31, 1998.  His mental status examination on 
discharge on March 24, 1998 shows that he was casually 
attired and pleasantly interactive with the psychiatric 
examiner.  His speech was coherent but vague in his 
description and his recent memory was impaired.  He indicated 
that he experienced a lot of paranoia and anxiety.  He denied 
having any suicidal or homicidal ideation.  Though he 
reported having auditory hallucinations, the examiner found 
no evidence of psychosis.  The veteran displayed a range of 
affect and a stable mood.  At the time of his hospital 
discharge, his GAF score was 45.  The examiner did not 
consider him to be dangerous to himself or others.

Pursuant to a claim for SSA disability benefits, the veteran 
underwent a psychological assessment on April 7, 1998.  At 
the time of his assessment, he was oriented on all spheres 
and displayed adequate hygiene and grooming and adequate 
contact with reality.  There was no evidence of psychomotor 
agitation or retardation.  He was described as being 
irritable but adequately cooperative at the interview.  His 
stream of mental activity was spontaneous and adequately 
organized.  He reported having memory problems and sleep 
disturbance.  The examiner noted that the veteran did not 
appear to be attempting to exaggerate or minimize his 
psychiatric symptoms.  The assessment shows, in summary, that 
the veteran's PTSD produced moderate restrictions of 
activities of daily living and moderate difficulties in 
maintaining social functioning.  His PTSD caused him to often 
experience deficiencies of concentration, persistence or pace 
which would result in a failure to complete tasks in a timely 
manner in a work setting or elsewhere.  Once or twice, he 
would also experience episodes of deterioration or 
decompensation in a work or worklike setting which would 
cause him to withdraw from that situation or to experience 
exacerbation of his psychiatric symptoms (including 
deterioration of his adaptive behavior).  However, the 
assessment found no evidence that his PTSD symptoms produced 
a complete inability on part of the veteran to function 
independently outside the area of his home.  He was diagnosed 
with alcohol dependence in sustained and full remission and 
PTSD in partial remission.  He also had a personality 
disorder, not otherwise specified, and was assessed with a 
GAF score of 55.

The SSA performed an assessment of the veteran's mental 
residual functional capacity on April 20, 1998.  The findings 
indicated that the veteran was moderately limited in his 
ability to remember locations and worklike procedures, not 
significantly limited in his ability to understand and 
remember very short and simple instructions, and no evidence 
of limitation is his ability to understand and remember 
detailed instructions.  He was considered to be moderately to 
markedly limited in his ability to maintain attention and 
concentration for extended periods of time and markedly 
limited in his ability to complete a normal workday and 
workweek without interruptions from psychologically based 
symptoms and to perform at a consistent pace without an 
unreasonable number and length of rest periods.  He was also 
deemed to moderately to markedly limited in his capacity for 
social interaction and adaptability.  

The functional capacity assessment portion of this study 
shows, in summary, that the veteran experienced great trouble 
interacting with his own family members and tended to 
withdraw from others.  He had dreams and memory flashbacks 
relating to his Vietnam War experiences.  He also suffered 
from frequent seizures.  The examiner opined that the veteran 
was not capable of performing simple work consistently and 
competitively.  In a May 5, 1998 SSA medical consultant's 
case analysis, a medical doctor reviewed the above evidence 
and determined that the veteran's psychiatric disorder had 
its onset in September 1997 and had worsened since that time.

During a June 1999 VA psychiatric examination, the veteran 
reported that he was unable to maintain regular employment 
because he could not get along with others.  He described 
himself as being irritable, confrontational and constantly in 
conflict with his co-workers and supervisors.  His subjective 
complaints included a numbing of feelings, nightmares and 
intrusive thoughts related to his Vietnam War experiences, 
with memory flashbacks precipitated by external stimuli such 
as war-themed movies, hot, humid and rainy weather, and the 
smells of burned meat or diesel fuel.  He also reported 
having a startle response to loud sounds.  

On objective examination, the veteran initially presented 
himself in a hostile and intimidating manner, but as the 
examination progressed he became friendlier and more 
cooperative.  He was casually dressed and spoke in a low 
voice, necessitating the examiner to frequently ask him to 
repeat what he said in a louder voice.  His thoughts were 
well organized and goal directed with no evidence of 
delusions, hallucinations or bizarre behavior.  His 
attention, comprehension and orientation were intact.  He was 
deemed to be competent to manage his own financial affairs.  
The diagnosis was PTSD based on his traumatic war 
experiences, with nightmares relating to the same, memory 
flashbacks, numbing of feelings, enhanced startle reactions, 
and alcohol abuse in remission.  His GAF score was 50.

Based on the above evidence, the assignment of a 100 percent 
rating for the veteran's PTSD is warranted for the period 
from April 1, 1998, to October 8, 1998.  His GAF scores of 50 
and 55 are indicative of moderate to serious occupational and 
social impairment.   Although the GAF score does not fit 
neatly into the rating criteria, it is evidence, which the 
Court has noted the importance of and defined the terms of 
the GAF score.  Carpenter v. Brown, 8 Vet. App. 240 (1995).  
The GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness." DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994). A 
GAF score of 55 is defined as "Moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or co-
workers).  A GAF of 50 is defined as "Serious symptoms (e.g. 
suicidal ideation, severe obsessional rituals frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job)."  

Additionally, the April 20, 1998 SSA mental residual 
functional capacity assessment examination shows that he had 
a markedly limited ability to complete a normal workday and 
workweek without interruptions from psychologically based 
symptoms.  The assessment also contains an SSA examiner's 
opinion that the veteran was not capable of performing simple 
work consistently and competitively.  In view of this, the 
Board finds that the veteran's level of psychiatric 
impairment due to PTSD more closely approximates the criteria 
contemplated by a 100 percent rating in the schedule for the 
time period at issue.  See 38 C.F.R. § 4.7 (2000).  In this 
regard, the GAF scores, in particular the score of 50in June 
1999, as well as the findings that the veteran has been 
unable to consistently maintain regular employment due to his 
inability to get along with others, and the determination 
that he is markedly limited in his ability to complete a 
normal workday, as well as the finding that he was markedly 
limited in his capacity for social interaction, support a 
finding that the veteran has total occupational and social 
impairment.   

Entitlement to an increased evaluation in excess of 30 
percent for PTSD for the period commencing on January 1, 
1999.

The veteran was provided with a temporary total rating for 
psychiatric hospitalization, effective from October 9, 1998, 
to December 31, 1998.  His mental status examination on 
discharge on December 10, 1998 shows that he was casually 
groomed and exhibited cautious social graces and a covertly 
hostile mood.  His affect was distracted and his speech 
seemed pressured and tangential.  He had a subjective memory 
disturbance and a concentration and attention disturbance.  
He had partial insight into his problems.  He denied having 
suicidal ideas, though he indicated some homicidal ideas 
towards a physician.  However, on exploration, these 
homicidal ideas were without plan and were deemed to have not 
been problematic.  He reported having hallucinations related 
to the Vietnam War.  At the time of his hospital discharge, 
his GAF score was assessed as 35 to 45.  He was not deemed to 
have been a danger to himself or to others at the time of 
discharge.  The diagnoses on separation were PTSD and 
psychosis, not otherwise specified.  

A February 19, 1999 VA outpatient treatment report shows that 
the veteran expressed considerable anxiety over recent 
surgery that he underwent for removal of a partial tumor over 
his vocal cords.  On mental status examination, he was 
oriented times three and displayed an appropriate appearance.  
No abnormal movements were noted and he displayed focused 
thinking and a good affect and relatedness.  His mood was 
anxious.  No psychosis or suicidal or homicidal ideation was 
reported.  He was diagnosed with PTSD with a GAF of 40.

A March 12, 1999 VA outpatient treatment report shows that 
the veteran reported an improvement in his psychiatric 
symptoms with an increased dosage of his prescribed 
psychotropic medication.  He reported that he felt less 
depressed and calmer.  On mental status examination, he was 
oriented times three and displayed a neat and affable 
appearance.  No abnormal movements were noted and he 
displayed goal-directed thinking, a good affect and 
relatedness, and an euthymic mood.  No psychosis or suicidal 
or homicidal ideation was reported.  He was diagnosed with 
PTSD with a GAF of 45.

On May 27, 1999, the veteran appeared at an RO hearing before 
a hearing officer.  His oral testimony and the testimony of 
his witness, his girlfriend, were transcribed and made a part 
of the evidence.  In their testimony they reported, 
essentially, that the appellant's current PTSD symptoms were 
manifested by an inability to interact and cope with other 
persons.  He was socially withdrawn, avoided crowds, and was 
argumentative and abusive in his relationship with his 
girlfriend.  He had disturbed sleep and averaged only two 
hours of sleep per night.  He reported that he experienced 
nightmares and memory flashbacks approximately three to four 
times per week.  His witness reported that approximately 
three times per week, he would awake from sleep and choke her 
because he thought that he was fighting in Vietnam.  The 
veteran also reported that he would experience memory lapses.  
According to his testimony, he was using eight different 
kinds of psychotropic medication to treat his symptoms.  He 
was unemployed and the last time he worked was approximately 
15 to 20 years ago, during which time he was employed as a 
general laborer.

A June 17, 1999 VA outpatient treatment report shows that the 
veteran reported being very depressed in the prior two weeks 
after he ran out of psychotropic medication.  He was very 
vague about his present activities and did not seem to have 
any clear goals.  On mental status examination, he was 
oriented times three and displayed a neat appearance.  No 
abnormal movements were noted.  On testing of his thinking, 
he reported hearing voices which he reportedly knew to 
unreal.  He displayed a guarded affect and relatedness, and a 
dysphoric mood.  No psychosis or suicidal or homicidal 
ideation was reported.  He was diagnosed with PTSD with a GAF 
of 45.

The above evidence indicates that the veteran's GAF scores 
range from 40 to 45 during this period, indicating serious to 
major social and occupational impairment.  The constellation 
of symptomatology for the period commencing in January 1999 
also compares similarly to that which was shown for the 
period from April 1998 to October 1998.  As previously 
discussed, the evidence for that period reflected a level of 
social and occupational impairment which warranted a 100 
percent rating.  As there is no evidence which indicates an 
improvement in the veteran's psychiatric condition since that 
period, the Board concludes that the overall disability 
picture presented in the evidence for PTSD the period 
commencing on January 1, 1999, is consistent with the 
criteria for a 100 percent evaluation.  


ORDER

An increased evaluation in excess of 30 percent for PTSD for 
the period from October 29, 1997, to November 30, 1997, is 
granted; a 50 percent rating is to be assigned for the 
aforementioned period, subject to controlling VA laws and 
regulations governing compensation awards.

An evaluation in excess of 30 percent for PTSD for the period 
from January 1, 1998, to February 24, 1998, is denied.

An increased evaluation higher than 30 percent for PTSD for 
the period from April 1, 1998, to October 8, 1998, is 
granted; a 100 percent rating is to be assigned for the 
aforementioned period, subject to controlling VA laws and 
regulations governing compensation awards.

An increased evaluation higher than 30 percent for PTSD for 
the period commencing on January 1, 1999, is granted; a 100 
percent rating is to be assigned, subject to controlling VA 
laws and regulations governing compensation awards.



		
	N. W. BENJAMIN
	Acting Member, Board of Veterans' Appeals


 

